Citation Nr: 0907015	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to 
December 1945, and September 1950 to March 1969, during World 
War II, the Korean Conflict, peacetime, and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO), which inter alia denied 
entitlement to TDIU.  The Veteran disagreed with such 
decision and subsequently perfected an appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  Review of the record 
reveals that further development is needed before deciding 
the merits of the claim.  

The evidence reflects that the Veteran last worked in 1979 as 
a postman for the United States Postal Service.
  
The Veteran is currently service-connected for 
atherosclerotic heart disease, status-post coronary artery 
bypass graft associated with hypertension (60 percent, 
effective January 9, 2006); anxiety disorder (50 percent, 
effective June 19, 1991); hypertensive retinopathy associated 
with hypertension (30 percent effective January 9, 2006); 
hypertension (10 percent, effective January 9, 2006); and 
costochondritis (0 percent, effective April 1, 1969).  He has 
a combined service-connected evaluation of 90 percent, 
effective January 9, 2006.  As such, the Veteran's 
disabilities satisfy the threshold criteria set forth in 38 
C.F.R. § 4.16(a) (2008).
  
Entitlement to a TDIU is predicated on unemployability 
resulting solely from service-connected disabilities.  See 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (in which the 
United States Court of Appeals for Veterans Claims held that 
entitlement to a total disability rating based upon 
individual unemployability must be established solely on the 
basis of impairment arising from service-connected 
disorders).

Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating. 38 C.F.R. § 4.19.  Factors to 
be considered are the Veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).

In his Notice of Disagreement, received June of 2007, the 
Veteran indicated that he has not been afforded a VA 
examination to determine whether it is at least as likely as 
not that the Veteran's service-connected disabilities render 
him unable to secure or follow a substantially gainful 
occupation.  

Review of the record reveals that the Veteran has not 
undergone such an examination.  Thus, the Board finds that a 
VA examination is needed in order to assess whether it is at 
least as likely as not that the Veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  VA must assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the veteran's 
claim.  38 C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008);  see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).
 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
examination to assess whether his 
service-connected disabilities 
(atherosclerotic heart disease, status-
post coronary artery bypass graft 
associated with hypertension; anxiety 
disorder; hypertensive retinopathy 
associated with hypertension; 
hypertension; and costochondritis) 
render the Veteran unemployable.  The 
claims files must be available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed. 

The examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth.
 
2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim for 
entitlement to TDIU, taking into 
account any newly obtained evidence.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

